Citation Nr: 1401009	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-06 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the knees, hips, lumbar spine, cervical spine, shoulders, and hands, including due to Agent Orange exposure. 

2.  Entitlement to an initial rating higher than 50 percent before October 28, 2010, for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating higher than 10 percent for residuals of an injury to the left great toe, including degenerative arthritis.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969, from November 1972 to November 1976, and from April 1977 to August 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claims, the Veteran testified at a hearing at the RO in July 2009 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

In May 2010 the Board remanded the claims to the RO, via the Appeals Management Center (AMC), for further development and consideration.

In a February 2012 rating decision since issued, the AMC assigned a 100 percent rating for the Veteran's service-connected PTSD effective October 28, 2010.  Because this maximum 100 percent rating was not assigned back to the date that service connection became effective for this disability, there remains for consideration whether he was entitled to an initial rating higher than 50 percent for this disability prior to receiving this highest possible rating of 100 percent as of October 28, 2010.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

FINDINGS OF FACT

1.  The degenerative joint disease (i.e., arthritis) of the Veteran's knees, hips, lumbar spine, cervical spine, shoulders, and hands is not shown by competent and credible evidence to be the result of his military service.

2.  Before October 28, 2010, his PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

3.  His left great toe disability is no more than moderately severe.


CONCLUSIONS OF LAW

1.  The degenerative joint disease of the Veteran's knees, hips, lumbar spine, cervical spine, shoulders, and hands is not the result of disease or injury incurred in or aggravated by his service and may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria are not met for a rating higher than 50 percent for the PTSD before October 28, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria are met, however, for a higher 20 percent rating, though no greater, for the left great toe disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.30, 4.71a, Diagnostic Code 5010-5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist Veterans in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  More specifically, VA has a duty to notify the claimant of:  (1) the information and evidence needed to substantiate the claim; (2) the information and evidence that VA will obtain; and (3) the information and evidence he is expected to provide. 
38 U.S.C.A. §§ 5102, 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, this notice should precede the initial adjudication of the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  However, both the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) and U. S. Court of Appeals for Veterans Claims (Court/CAVC) have clarified that, even when notice is not provided prior to initially adjudicating a claim or, if provided, was inadequate or incomplete, VA need only provide all necessary notice, give the Veteran opportunity to submit additional evidence and/or argument in response, and then readjudicate the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the essential fairness of the adjudication, as a whole, is unaffected because he is still provided meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that an SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United Sates Supreme Court made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on an individual case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim.

The claim for a higher initial rating for the PTSD arises from the Veteran's disagreement with the initial rating assigned following the granting of service connection for this disability.  The courts have held that once service connection is granted the claim - at least as it arose in its initial context - has been substantiated, so additional VCAA notice concerning the "downstream" disability rating and effective date elements of the claim is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement (NOD)); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004) (wherein VA's General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  According to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008), and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this occurred in this particular instance.  Not only has the Veteran received the required SOC concerning this claim, but also an SSOC, citing the applicable statutes and regulations governing the assignment of the rating for this disability and containing the required discussion of the reasons or bases for assigning an initial 50 percent rating and no greater rating - that is, until assigning the highest possible rating of 100 percent as of October 28, 2010, so he has received all required notice concerning this claim.


The ensuing VCAA notice discussion, therefore, does not pertain to this claim for a higher initial rating for the PTSD.

As concerning the claims that remain, for service connection for the multiple-joint or widespread arthritis, and for a higher rating for the left great toe disability, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2007 that fully addressed all notice elements and that was sent prior to the initial decision on these claims, so in the preferred sequence.  The letter informed him of the type of information and evidence required to substantiate these claims and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  The letter also included information on disability ratings and effective dates as mandated by Dingess.  Moreover, according to the Federal Circuit Court, in a case as here involving a claim for an increased rating, the notice described in 38 U.S.C.A. § 5103(a) need not be Veteran specific or advise him that, to substantiate his claim, he must submit medical or lay evidence showing the effect any worsening in his disability has on his employment and daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Rather, VA need only provide "generic" notice advising him of the evidentiary and legal criteria for establishing his entitlement to greater compensation for the disability.  Id.

VA additionally, as mentioned, has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of relevant records concerning his evaluation prior to, during and since his service, so including his service treatment records (STRs) and post-service VA and private treatment records.  There also is an obligation to provide an examination or obtain a medical opinion when necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).


The Board finds that all necessary development of the claims has been accomplished, and therefore appellate review may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO and AMC have obtained his STRs, VA clinical records, private medical records, and Social Security Administration (SSA) records.  As well, he was provided an opportunity to set forth his contentions and arguments during the hearing before the undersigned Veterans Law Judge of the Board in July 2009.  According to 38 C.F.R. § 3.103(c)(2), it is the responsibility of the presiding Veterans Law Judge to explain fully the issues and suggest the submission of evidence that may have been overlooked and that would be potentially advantageous to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court explained that the presiding judge's duties under § 3.103(c)(2) are twofold.  First, the presiding judge must explain fully the issues still outstanding that are relevant and material to substantiating the claims by explicitly identifying them for the claimant.  Id., at 496.  Second, the presiding judge must suggest that a claimant submit evidence on an issue material to substantiating the claims when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  This occurred during the hearing.  The Veteran and his representative also, when considering the line of questioning, evidenced their actual knowledge of the type of information and evidence needed to substantiate the claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

Indeed, it was partly because of the hearing testimony in July 2009 that the Board elected to remand the claims in May 2010, rather than immediately deciding them.  And there was compliance with the Board's remand directives in further developing the claims, certainly acceptable substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran was afforded VA medical examinations in furtherance of his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate, else, notify the Veteran why an adequate examination or opinion cannot be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2012 VA examination on remand, regarding the service-connection claim now being decided, was adequate despite a discrepancy regarding the date of onset of the arthritis affecting the Veteran's knees.  When viewing the record in its entirety and considering the examination report and conclusions in context, the January 2012 examination and opinion are fully informed and thorough.  The Board, therefore, finds the examination adequate.  The other VA examinations of record regarding the increased-rating claims are adequate, as well, as they are based on the Veteran's statements, relevant information in the record, and are fully substantiated in terms of containing the required discussion of the clinical findings in relation to the applicable rating criteria.  The examiners performed personal evaluations of the Veteran and, most importantly, provided explanatory rationale for their consequent opinions that are grounded in fact and based on information in pertinent medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one).

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  

Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained and that is obtainable.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102. 4.3 (2013) (reasonable doubt to be resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If on the other hand a condition noted during service is not shown to be chronic, or this is legitimately questionable, then generally a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  Showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative means of linking the currently-claimed disability to service, but is only available for the "chronic diseases" specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The "chronic diseases", per se, include arthritis, and will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


Establishing entitlement to direct service connection generally requires having:  (1) competent and credible evidence confirming the Veteran currently has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the presently-claimed disability, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975 (Vietnam Era), is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam Era.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307.  The presumption requires that a Veteran actually stepped foot on land in Vietnam or served in the inland waterways, not just on a ship off the coast or shore of Vietnam (brown water versus blue water).  Haas v. Peake, 525 F.3d 1168 (2008) (upholding the interpretation of governing law that service in the offshore waters of Vietnam without temporary duty or visitation on land, even where the claimant was the recipient of the Vietnam Service Medal (VSM), was insufficient to warrant application of the presumption of herbicide exposure).  See also VAOPGCPREC 27-97.


The diseases listed in 38 C.F.R. § 3.309(e) that are presumptively associated with Agent Orange exposure are:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, "early onset" peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  These diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 , 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of the disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. § 3.309(e).

VA regulations specify that the last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41,442 -41,449, and 61 Fed. Reg. 57,586-57,589 (1996).  This does not, however, preclude a claimant from establishing his entitlement to service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  Indeed, in McCartt v. West, 12 Vet. App. 164, 167 (1999), the Court clarified that the principles set forth in Combee, which in actuality involved exposure to radiation, are nonetheless equally applicable to claims based, instead, on exposure to Agent Orange.

Competency of evidence differs from its credibility and ultimate probative weight.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file, although this is not determinative of an opinion's probative value.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical claims file and electronic ("Virtual VA") file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has received a diagnosis of osteoarthritis (also referred to as degenerative joint disease (DJD)) affecting numerous joints - including his knees, hips, lumbar spine, cervical spine, shoulders, and hands.  In his hearing testimony, he claims his arthritis is "traumatic," specifically, the result of an injury during his service in 1976 or thereabouts when he landed in a tree during a parachute jump.  Although this specific incident is not mentioned in any of his STRs, these records show he was seen in November 1981 and August 1988 for complaints of low back pain.  The diagnosis in August 1988 was an acute low back strain.  He also attributes this disease to 20 years of service in the infantry, rather constantly requiring various types of strenuous activities that he believes placed undue or inordinate stress on these joints.

In a report of medical history he completed just prior to his separation from service, he indicated swollen or painful joints.  The June 1991 separation examination report, however, indicates no joint abnormalities or arthritis of any joint.  His last period of service ended in August 1991, so just a short time later.


During an October 1991 VA examination, shortly after he retired from active duty, he reported low back pain due to the alleged parachute-jump incident in service.  The VA examiner indicated a separate musculoskeletal examination would be provided to evaluate the Veteran's complaints, since the examination initially was scheduled just to assess his left foot disability.  But for reasons unknown, this recommended musculoskeletal examination to evaluate his complaints of low back pain was never performed.

In any event, the record indicates the Veteran had back surgery about a decade later, initially in 2000 and again in 2002, that he had a total left knee replacement in 2007, and that he had shoulder surgery in October 2008.  VA outpatient treatment records show he was in the interim diagnosed with osteoarthritis of multiple joints in 2003.  Later dated records list diagnoses of:  (i) arthritis of the hands and feet, (ii) generalized osteoarthritis, after complaining of pain in his ankles, hips, wrists, elbows, and shoulders, (iii) osteoarthritis, after complaining of pain in his knees and hands, (iv) osteoarthritis of the knees, (v) arthritis of the cervical spine, (vi) osteoarthritis of most joints in the body, especially the hands, knees, and back, (vii) osteoarthritis of the hands; and (viii) degenerative disc disease (DDD) of the lumbar spine at L4-5.

An April 2004 private medical examination report indicates a diagnosis of generalized osteoarthritis.  

A November 2005 private medical examination report reflects that the Veteran indicated that he had been suffering from osteoarthritis of the fingers since 2000, osteoarthritis of the wrists since 2000, osteoarthritis of the feet since 2000, low back pain since 2000, and right knee pain since 2001.  All of those inceptions, if indeed true, were well after his final period of military service.

An October 2006 X-ray showed osteoarthritis in the first metatarsophalangeal (MTP) joint of the left foot.  An October 2006 X-ray indicated low back degenerative changes.  

In February 2007, the Veteran told a VA examiner that he began developing low back pain in service, but he gave no history of any inciting events such as specific trauma, etc.  The diagnostic impression was generalized osteoarthritis.

A May 2007 VA progress note reflects a diagnosis of generalized osteoarthritis with most pain in the left knee as well as chronic low back pain.  Indeed, a May 2007 
X-ray of the knees revealed bilateral osteoarthritis.  A May 2007 X-ray of the hands similarly revealed bilateral osteoarthritis.

During an October 2010 VA medical examination, the Veteran indicated that he had been suffering from bilateral shoulder pain since the mid 1980's.  He reported bilateral hip pain since the mid 1980's.  He reported bilateral knee pain since the mid 1970's.  As concerning his cervical spine, he reported pain since 2000.  He reported low back pain since the 1980's.  X-rays revealed arthritis of his hands.  The examiner indicated the Veteran's claims file was not available for review.  The examiner nonetheless confirmed the Veteran had knee arthritis, hip arthritis, lumbar spine arthritis, cervical spine arthritis, shoulder arthritis, and hand arthritis.  The examiner opined that, if a traumatic injury had occurred during a parachute jump (as alleged), then it would be at least as likely as not that the Veteran's arthritic conditions were due to trauma in service.  The examiner, however, did not have access to the claims file.  Thus, he did not review the record in conjunction with the examination and subsequent opinion.

On more recent VA examination in January 2012, the examiner noted low back diagnoses of degenerative joint disease (DJD) and degenerative disc disease (DDD).  On examination, the Veteran reported low back pain during service intermittently and that the pain continued after service.  Despite back surgeries in 2000 and 2002, he still had low back pain.  As for the cervical spine, the examiner noted a diagnosis of degenerative joint disease that had its onset in 2007.  The Veteran reported a gradual onset of cervical spine pain.  As to the knees, the examiner diagnosed degenerative joint disease that had its onset in 1988.  The Veteran reported a gradual onset of bilateral knee pain and had a total left knee replacement in 2005 and a total right knee replacement in 2006.  As to the hip, the examiner diagnosed degenerative joint disease since 2004.  The Veteran reported a gradual onset of bilateral hip pain that had culminated in a total left knee replacement in October 2010.  As to the shoulders, the examiner diagnosed bilateral degenerative joint disease since 2006.  The Veteran reported a gradual onset of shoulder pain culminating in a right shoulder replacement in 2007.  The examiner indicated that the Veteran had degenerative joint disease of the hands and fingers since the 1990's.  As to the feet, the examiner diagnosed degenerative joint disease since 2000.  

Regarding the etiology of this widespread disease, after reviewing the claims file, the examiner concluded the Veteran's generalized osteoarthritis was not likely due to any injury in service because no significant injury was noted in the STRs and because the 1981 and 1988 back injuries appeared to be minor, self limiting.  The examiner emphasized that no continuing treatment of the low back was noted in the STRs.  The examiner indicated that the Veteran had generalized osteoarthritis and that such disability would not be due to any one particular injury or back strain.  Arthritis of the nature suffered by the Veteran, according to the examiner, was most likely genetic and not injury or work related.

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The Veteran is competent to provide evidence regarding pain and other readily apparent symptoms.  Layno, supra.  Pain alone, however, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (holding that that symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted).  His representations regarding the origins of his generalized arthritis do not constitute probative evidence upon which the Board may rely because the etiology of arthritis is beyond the common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The record contains two medical opinions regarding the origins of the Veteran's arthritis of multiple joints.  The October 2010 opinion was not based on a review of the record and is somewhat speculative in nature in that it was seemingly predicated on the actual occurrence of a relevant injury in service, so some specific traumatic incident.  Indeed, the examiner indicated his opinion was valid only if the alleged trauma had occurred.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  As well, a physician's statement framed in terms such as "may" or "could" be related to service is not probative because this is tantamount to just as well saying the disability claimed "may not" or "could not" be related to service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  See also Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  In Prejean v. West, 13 Vet. App. 444, 448-9 (2000), the Court held that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  But mere review of the claims file is not dispositive or determinative of an opinion's probative value, owing to the fact that a reliable history may be obtained by other means, such as from the commenting doctor having treated the Veteran personally over a period of time to gain an understanding of his medical history or the Veteran, himself, being a reliable historian in recounting this history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In this 
Neives-Rodriguez decision, the Court held that most of the probative value of an opinion comes from the discussion of its underlying reasoning, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Neives-Rodriguez, at 301.


According to the holdings in Neives-Rodriguez, in determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  As already explained, a review of the claims file is not required since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  As also already explained, a medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See, too, 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  A medical opinion is considered adequate, versus inadequate, when it is based upon consideration of the Veteran's prior medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the disability will be fully informed and permit the Board to weigh the probative value of the opinion against others.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  And to be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of the claimed disorder, instead, must also support the conclusion with sufficient rationale and explanation.  Stefl, 21 Vet. App. at 124.  The probative value of an opinion is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Neives-Rodriguez, 22 Vet. App. at 304, citing Stefl, 21 Vet. App. at 125 (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

The more recent January 2012 opinion, on the other hand, so in comparison, is fully reasoned and based on a review of the record.  The January 2012 VA examiner opined that the Veteran's generalized osteoarthritis was not due to any incident in service, as the nature of the disability involving multiple joints reflected a genetic component that was entirely unrelated to service, also owing to the fact that it would not likely be the result of just one particular injury - so including the parachute jumping injury alleged.  This opinion is well reasoned.  The Board, therefore, accords it greater weight.  Based on this opinion, there is no basis upon which to grant service connection for degenerative joint disease of the knees, hips, lumbar spine, cervical spine, shoulders, and hands because the most probative (meaning competent and credible) evidence has completely disassociated this disease, to the extent affecting these several areas of the Veteran's body, from his military service.  38 C.F.R. § 3.303.

Having said that, the Board is aware that the January 2012 examiner indicated that arthritis of the knees had incepted in the 1980's, when the Veteran was still in service.  The Board finds this discrepancy is not a basis upon which to grant service connection for a bilateral knee disability, however, as there is no indication of bilateral knee arthritis in the STRs or even close in time to service.  Arthritis must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Based upon the entire context of the examination, wherein the examiner found no injury in service and no relationship between generalized osteoarthritis and service, the Board finds that the VA examiner made a mere misstatement regarding the knees that does not entirely invalidate the final conclusion.  As well, the Board sees that the January 2012 examiner indicated that arthritis of the hands had incepted during the 1990's.  The Veteran separated from service in 1991.  Because there is no more specific information regarding the date of onset of bilateral hand and finger arthritis, the Board cannot grant service connection for this disability presumptively under 38 C.F.R. § 3.309(a).  There was no objective X-ray confirmation of arthritis during the Veteran's service, including involving his hands or fingers; there equally is no indication of this condition's presence to the required minimum compensable degree of at least 10-percent disabling within the initial post-service year, so meaning by 1992.  Ultimately, though, the January 2012 VA compensation examiner has explained why this particular type of arthritis, affecting so many joints, is not likely the result of anything related to the Veteran's service or that occurred during his service.

The Board further finds that service connection for arthritis of multiple joints cannot be granted based on continuity of symptomatology, despite the fact that the Veteran has asserted continual pain since his service with respect to certain particular joints, so not all.  In some of them, he claims to have experienced chronic pain since his service, whereas in others he acknowledges not having had persistent pain in them initially until after his service had concluded.  There was no diagnosis of arthritis of any joint until several years after his service had ended.  38 C.F.R. § 3.303(b).

The Veteran alternatively has asserted that his multiple-joint arthritis is due to Agent Orange exposure.  There is no competent and credible evidence of such a relationship or correlation, and, in any event, presumptive service connection based upon herbicide exposure is not available for arthritis.  38 C.F.R. §§ 3.307, 3.309(e).


In sum, there is not the required competent and credible evidence that the Veteran's claimed degenerative joint disease of the knees, hips, lumbar spine, cervical spine, shoulders, and hands was incurred during his service, existed continuously from service separation to the present, is otherwise related to his service, or incepted within a year of his separation from service to warrant presuming it was incurred in service.  As such, there is no basis upon which to grant service connection for degenerative joint disease of the knees, hips, lumbar spine, cervical spine, shoulders, and hands, as either directly or presumptively attributable to his service.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  "Staged" ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  And this is true irrespective of whether it is an established or initial rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) and Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Court has held that, if a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

PTSD

The Veteran's PTSD was rated as 50-percent disabling until increased during the pendency of this appeal to the highest possible level of 100 percent as of October 28, 2010.  The rating is under 38 C.F.R. § 4.130, Diagnostic Code 9411.

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411.

A 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9400.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 


A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

Whereas the highest possible schedular rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.


In assessing the evidence of record, the Global Assessment of Functioning (GAF) scores have been considered.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 39 to 40 indicates "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations,  judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and 
is failing at school)."  Id.

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers 
or co-workers)."  Id.  

GAF scores that are between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   


As evidenced by use of the phrase "such symptoms as", the list of symptoms in the rating criteria is meant to be mere examples of symptoms that would warrant a particular evaluation, so are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. If the evidence shows the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

Turning now to the relevant facts and evidence.  In May 2007, the Veteran was afforded a VA mental disorders examination.  In the examination report, the examiner noted that the Veteran was taking several psychotropic medications due to symptoms of anxiety.  He was not engaged in either individual or group therapy, but he indicated that the medications were effective.  He indicated that he had been married to his second wife for 24 years and described the relationship as good.  As well, he indicated that he had a good relationship with each of his three sons.  However, he indicated that he had no friends and that he stayed home much of the time.  He enjoyed fishing in which he engaged once or twice a month.  He also enjoyed yard work and household projects.  He denied a history of suicidal attempts or ideation.  However, he endorsed a history of violence and assaultiveness.  He indicated that he had gotten into a physical fight four or five years earlier.  There was no history of alcohol or substance abuse.

On objective clinical examination, the examiner observed the Veteran was clean, neatly groomed, and appropriately dressed.  He was cooperative, friendly, and relaxed.  His affect was full, although his mood depressed.  Attention was intact, and he was correctly oriented to person, place, and time.  Thought processes and content were unremarkable.  Judgment was good.  There were no delusions, hallucinations, or instances of inappropriate behavior.  He interpreted proverbs appropriately, and there were no obsessive or ritualistic behaviors.  He had trouble falling asleep, however.  He had thoughts of killing people in Iraq, but without any actual plan or intent.  Also, he thought of killing himself every two or three months, but also without any actual plan or intent.  The examiner assessed that the Veteran's impulse control was good.  Remote memory was good, but recent and immediate memory was mildly impaired.  He endorsed discomfort in crowds as well as significant hypervigilance.  He was irritable and had outbursts of anger every two or three days.  The examiner noted the Veteran was not working, but that his retirement was unrelated to his PTSD.  He indicated trouble in work environments due to low frustration tolerance.  The examiner diagnosed chronic moderate PTSD and assigned a GAF score of 48.

A July 2007 VA progress note indicates the Veteran was experiencing difficulty sleeping as well as nightmares.

The next VA mental health examination took place on October 28, 2010, and the results of it were the reason the rating for the PTSD was increased from 50 to 100 percent as of the date of that examination.  The Board need not detail the specifics contained in the examination report because the Veteran received the 100 percent evaluation effective the date of the examination.  The Board would like to emphasize, however, that the October 28, 2010 VA examination report reflects no individual or group therapy.  For treatment, the Veteran was relying exclusively on psychotropic medications.

While the Board acknowledges serious symptoms even before October 28, 2010, based in part on the GAF score of 48, the Veteran's PTSD symptoms before October 28, 2010 did not rise to the level required for a 70 percent or even higher 100 percent rating.  Indeed, the bulk of symptoms commensurate with a 70 percent disability rating - such as obsessional rituals that interfere with routine activities, impaired impulse control, and abnormal speech, were absent or least only rarely shown.  Furthermore, although the Veteran indicated that he would have trouble at work, owing to his frustration in having to deal with other people, the evidence does not show that he was not working as a result of his service-connected PTSD.  

Moreover, although he had suicidal thoughts and thoughts of hurting others, including presumably in the enemy soldiers in Iraq, there is absolutely no indication of any actual plan or intent.  Finally, although he was socially isolated, he had very strong family relationships, both with his now second wife and his children.  The evidence therefore does not show that, before October 28, 2010, there were deficiencies in most of the areas of work, school, family relations, judgment, thinking, and/or mood.  As such, and due to the lack of most symptoms like or similar to those associated with a 70 percent evaluation before October 28, 2010, a 70 percent or greater 100 percent evaluation is not warranted before that date.  38 C.F.R. § 4.130, Diagnostic Code 9411; Mauerhan, supra; Bowling, supra; see also Vazquez-Claudio, supra.

The effective date for an increase in rating for a disability is generally the date of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  With respect to disability compensation, the earliest effective date that may be assigned is the date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date, otherwise the effective date is the date of claim.  38 C.F.R. § 3.400(o)(2).

So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

The Veterans Court (CAVC) and VA's General Counsel have interpreted the statutes and regulations pertaining to the effective date for an increase as follows:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2).  See also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).  The Federal Circuit Court has reaffirmed that "the plain language of [section] 5110(b)(2) ... only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a 
service-connected disability).

Here, it simply was not until the VA compensation examination on October 28, 2010, so "scenario (1)", when the Veteran demonstrated the type and extent of symptoms sufficient to warrant a higher rating for his PTSD - and, specifically, a 100 percent rating rather than the 50 percent rating he initially had received.  So the increase in rating can only be retroactively effective as of the date of that VA compensation examination.

The Board finds that a claim for a TDIU is not derivatively raised by the record at any time before the Veteran received this maximum possible 100 percent schedular rating for his PTSD.  Specifically, the evidence of record dated prior to October 28, 2010, fails to show that he was unemployable on account of his service-connected PTSD, meaning incapable of obtaining and maintaining employment because of this disability that could be considered substantially gainful versus just marginal in comparison.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Rice, supra.


The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the Rating Schedule for acquired psychiatric disorders shows that the rating criteria reasonably describe his disability level and symptomatology.  His symptoms and areas of impairment are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  Vazquez-Claudio, supra.  In addition, the GAF scores are incorporated as part of the schedular rating criteria, as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  So he does not satisfy the second prong of the Thun analysis, either, therefore irrespective of the first prong.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  The record does not show that he has required frequent hospitalizations for his PTSD.  Indeed, it does not appear from the record that he has been hospitalized at all for this disability, certainly not on what could be considered a frequent or recurrent basis.  Additionally, there is not shown to be evidence of marked interference with his employment because of this disability, meaning above and beyond that contemplated by the schedular ratings assigned for this disability.  38 C.F.R. § 4.1.  There is nothing in the record suggesting that his PTSD, before October 28, 2010, markedly interfered with his ability to perform his job in a satisfactory manner.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.


In short, there is nothing in the record indicating this service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose, 4 Vet. App. at 363 (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The assignment of a 50 percent rating for the PTSD until October 28, 2010, when the rating increased to 100 percent, was a correct "staging" of the rating for this disability in accordance with the holding in Fenderson, 12 Vet. App. at 125-26.  At no time prior did the Veteran evidence impairment allowing for assignment of a higher 70 percent or even the greater 100 percent rating.

In making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Left Great Toe Disability

This other disability has been rated as 10-percent disabling under the provisions of 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5010-5284.

DC 5010 refers to arthritis, due to trauma (i.e., post-traumatic arthritis), substantiated by X-ray findings.  This code provides that consequent disability should be rated as degenerative arthritis under DC 5003.

Under DC 5003, degenerative arthritis (hypertrophic/osteoarthritis) in turn will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (meaning 0-percent disabling) under the appropriate DCs, a rating of 10 percent is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion but X-ray involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned.  A 20 percent rating is assigned where the above is present as well as occasional incapacitating exacerbations.  DC 5003 indicates these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  In addition, these ratings will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2013) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected in range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2013) provides that consideration also be given to weakened movement, premature or excess fatigability, and incoordination.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code (DC).  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

Diagnostic Code 5284 concerns "other" foot injuries.  Under this diagnostic code, a 10 percent rating is warranted for moderate foot injury; a 20 percent disability rating is warranted for moderately-severe foot injury; and a maximum 30 percent disability rating is warranted for severe foot injury.  But a note in this code indicates an even higher 40 percent disability rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

This particular DC and VA's Rating Schedule in general do not define what exactly is meant by these descriptive words "moderate", "moderately-severe" and "severe."  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for " equitable and just decisions ."  38 C.F.R. §§ 4.2, 4.6.

Turning now to the relevant facts and evidence.  In January 2007 the Veteran underwent a left bunionectomy.  The post-operative diagnosis was hallux limitus in the left foot and ganglion of the left foot second interspace.

On VA examination in May 2007, the examiner noted that the Veteran sustained a left great toe injury in service.  He had no surgery until 2007, when he developed a significant bunion and ganglion cyst.  The condition improved after surgery.  Left foot symptoms included first great toe pain, swelling, and stiffness.  There was no heat, redness, fatigability, weakness, lack of endurance, or other symptoms.  The Veteran could not stand more than a few minutes and could not walk more than a few yards.  He used a cane.  On objective examination, there was tenderness to palpation as well as painful motion of the left great toe.  There was no objective evidence of swelling, instability, weakness, or of abnormal weight bearing.  There was no skin or vascular foot abnormality.  Range of motion of the left great toe was additionally limited by pain during flare-ups.  The examiner diagnosed post-operative changes of bunionectomy involving the first left toe.  There was no change in the position of the bones compared to a prior study.  The examiner indicated that the Veteran was retired due to an unspecified physical problem.  The service-connected left great toe disability prevented sports.  The service-connected left great toe disability had a severe impact upon the performance of chores, shopping, exercise, and traveling.  The service-connected left great toe disability had a moderate impact upon recreation and driving.  The service-connected left great toe disability had no impact upon feeding, bathing, dressing, toileting, and grooming.

On October 2010 VA examination, the examiner indicated that he did not have the opportunity to review the claims file.  Nonetheless, he noted left foot symptoms of pain, stiffness, and lack of endurance while walking.  There was no swelling, heat, redness, fatigability, or weakness.  There was no painful motion, tenderness, or instability.  The examiner indicated that radiologic studies revealed a prior bunionectomy.  The examiner indicated that the Veteran reported left foot pain.  However, the examiner attributed the Veteran's complaints of pain with ambulation and walking to back and hip problems.  According to the examiner, the left great toe disability was not productive of employment limitations.  The impact of the disability upon chores, shopping, exercise, sports, and recreation was severe.

On VA examination in January 2012, the examiner noted a history of left foot hallux valgus as well as degenerative joint disease of the feet.  The Veteran used a cane due to back, kip, knee, and foot pain.  The impact of the left great toe disability on the Veteran's ability work consisted of increased pain with prolonged standing or walking.  The examiner noted that the Veteran had mild to moderate pain in the left great toe area that had a mild impact upon ambulation.  The examiner indicated that there was decreased left great toe range of motion due to the bunionectomy, but the examiner noted that the Veteran did not need the cane as a result of the left great toe disability.

When viewing this collective body of evidence in a light most favorable to the Veteran, his disability picture is "moderately severe" (rather than just "moderate") due to its impact on several activities of daily living such as chores, shopping, and exercise.  As such, a higher 20 percent evaluation is warranted throughout the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5284; Hart, supra.  An even higher 30 percent evaluation is not warranted, however, at any time since the year preceding the filing of this increased-rating claim because the Veteran's disability picture has not risen to the required level of "severe" at any time during the appeal period.  While he very well may experience some left great toe pain, tenderness, and stiffness, he can ambulate with a cane, if not independently, as the January 2012 VA examiner suggested.  Moreover, such manifestations as swelling, heat, redness, fatigability, weakness, and instability are not shown.  Consequently, the Board finds that his disability picture on the whole does not rise to the level of severe, and resultantly that an even higher 30 percent rating is not justifiable.  Id.

The assignment of this higher 20 percent rating, though not the even greater 30 percent rating, is meant to additionally compensate the Veteran for his associated pain and discomfort in this toe and its consequent effect on the range of motion.  See DeLuca, Mitchell, Burton, supra.

Diagnostic Codes 5276 through 5284 set forth relevant provisions regarding the feet.  Diagnostic Code 5276 concerns acquired flatfoot.  Diagnostic Code 7277 concerns bilateral weak foot.  Diagnostic Code 7278 pertains to claw foot (pes cavus).  Diagnostic Code 5279 concerns anterior metatarsalgia (Morton's disease).  Diagnostic Code 5280 applies to hallux valgus, unilateral.  Diagnostic Code 8281 deals with hallux rigidus.  Diagnostic Code 5282 applies to hammertoes.  Diagnostic Code 5283 applies to malunion or nonunion of the tarsal or metatarsal bones.  Diagnostic Code 5284 concerns other foot injuries.

The Board has considered whether the Veteran's left great toe disability would be better or more appropriately rated under any of these other codes, but finds that Diagnostic Code 5284 is most appropriate.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld if supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in Diagnostic Code must be specifically explained).  For the most part, the Veteran is not shown to have the type of impairment contemplated by these other DCs.  He does not suffer from the foot disorders enumerated above other than the provisions related to hallux valgus and hallux rigidus.  However, these provisions provide for no more than a 10 percent evaluation.  Thus, he would not benefit from an evaluation under either provision inasmuch as he is receiving a higher 20 percent rating instead under DC 5284.  Moreover, he is not shown to experience differing symptoms that would allow for application of these other DCs without violating VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14.

The Board additionally finds that a derivative claim for a TDIU is not reasonably raised by the record or by the Veteran expressly.  Specifically, the evidence of record fails to show that he was unemployable because of this service-connected left great toe disability at any time prior to receiving his 100 percent schedular rating for his PTSD as of October 28, 2010.  Indeed, neither he nor his representative has contended as much.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Rice, supra.

Finally, in increasing the rating from 10 to 20 percent, though not to even higher at 30 or 40 percent, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for this service-connected left great toe disability is inadequate.  A comparison between the level of severity and symptomatology of this disability with the established criteria found in the Rating Schedule for this and other disabilities of the feet shows that the rating criteria reasonably describe his disability level and symptomatology.  The provision under which his disability is rated provides for moderate, moderately severe, and severe disability pictures.  The Board, therefore, has been able to analyze the severity of his left great toe disability while taking into account all of his symptoms (chronic pain, etc.).

The Board further observes that, even if the available schedular evaluation for this disability was inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  So he does not satisfy the second prong of the Thun analysis, either, therefore irrespective of the first prong.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  The record does not show that he has required frequent hospitalizations for his left great toe disability.  Indeed, service connection for the left great toe disability has been in effect since September 1, 1991, and he has only had one surgery since that date.  Most, if not all, of the evaluation and treatment he has received for this disability has been on an outpatient rather than inpatient basis, and certainly not on what could be considered a frequent or recurrent basis.  Additionally, there is not shown to be evidence of marked interference with his employment due to this disability.  There is nothing in the record suggesting this disability has markedly impacted his ability to perform his job satisfactorily.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record indicating this service-connected disability causes impairment in employment over and above that which is contemplated in the assigned schedular rating, especially seeing as though the rating is being increased from 10 to 20 percent, albeit not to even higher.  See Van Hoose, 4 Vet. App. at 363 (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  The Board therefore has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.


ORDER

The claim of entitlement to service connection for degenerative joint disease of the knees, hips, lumbar spine, cervical spine, shoulders, and hands is denied.

Also, the claim of entitlement to a rating higher than 50 percent for the PTSD prior to October 28, 2010 is denied.

But a higher 20 percent rating is granted for the left great toe disability, subject to the statutes and regulations governing the payment of VA compensation.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


